Dissenting Opinion by
Mb. Justice Pomeroy :
The court today concludes that the relevant test for determining whether an ex-employee is an unemployed businessman is “substantial degree of coutrol.” It is my view that the Unemployment Compensation Law requires a finding of 50% control, either alone or with other members of one’s family. Because appellant does *261not have that degree of ownership, I must respectfully dissent.
As correctly noted by the majority, with the exception of Freas Unemployment Compensation Case, 201 Pa. Superior Ct. 150, 191 A. 2d 740 (1963) and Roccograndi Unemployment Compensation Case, 197 Pa. Superior Ct. 372, 178 A. 2d 786 (1962), all the cases relying on Dawkins Unemployment Compensation Case, 358 Pa. 224, 56 A. 2d 254 (1948), are distinguishable from the one at bar in that they involved claimants having greater than 50% control in the failing company. In Freas, each of three claiming brothers owned one-third of the outstanding stock. In Roccograndi, again three members of the same family, who in combination owned 59% of the stock, applied for benefits. In both, the denial is consonant with the definition of wages which are made subject to the unemployment compensation tax. Section 4(x) (10) of the Unemployment Compensation Law, Act of December 5, 1936, Second Exec. Sess., P. L. (1937) 2897, art. I, 43 P.S. 753(x)(10).
The majority has apparently elected to disregard any correlation between §4(x) (10) of the statute, relative to imposition of the tax, and §402 (h) which provides that those engaged in self-employment are not eligible for benefits. My interpretation of the line of Superior Court cases following Dawkins, supra, is that the legislature could not have intended to compensate a person whose remuneration is not subject to contribution by the employer. By the same token, I am of the opinion that it was not the legislative intent to deny benefits to those whose wages have been subjected to an employer’s tax under §301 of the Act, 43 P.S. 781. In the present case, appellant owned less than 50% of the stock of the employer company, and no other member of his family was a shareholder. While it is of *262course true that there are many corporate situations, the present one possibly included, where a shareholder with less than a majority of the outstanding stock has either substantial or effective control, the legislature was not speaking in those terms. In my view the legislature has indicated that the concept of independent businessman is to be limited to a person who, either alone or in combination with his relatives, controls 50% or more of the stock. Had it wanted to exclude from benefits an employee “who, through his ownership of stock and his position in the corporation, exercises a substantial degree of control over the corporation and its operation”, it would have made nontaxable the wages of such a person. This it did not do.